UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1903


BERYL MING YU YOU,

                Plaintiff - Appellant,

          v.

DR. JAMES H. TOLLEY; NURSE SUSAN ZAYAC; MEDICAL UNIVERSITY
OF SOUTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-01683-DCN)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beryl Ming Yu You, Appellant Pro Se.    Stephen Lynwood Brown,
Russell Grainger Hines, YOUNG CLEMENT RIVERS, LLP, Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Beryl Ming Yu You appeals the district court’s order

accepting     the   recommendation       of    the     magistrate     judge    and

dismissing her civil complaint.             We have reviewed the record and

find   no   reversible    error.        Accordingly,       we   affirm   for   the

reasons stated by the district court.                You v. Tolley, No. 2:13-

cv-01683-DCN    (D.S.C.   Aug.     6,   2014).        We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        2